 

Exhibit 10.3

 



AMENDMENT TO THE

EMPLOYMENT AGREEMENT

 

 

This Amendment (“Amendment”) is entered into as of the 21st day of May 2018, by
and between Home Bank, N.A. (the “Bank”) and Jason P. Freyou (the “Executive”).

 

WITNESSETH

 

WHEREAS, the Bank and the Executive previously entered into an Employment
Agreement, dated as of April 27th, 2015 (the “Agreement”); and

 

WHEREAS, the parties desire to amend the Agreement in order to extend its term,
as provided in Section 2(b) thereof.

 

NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:

 

1.The last sentence in Section 2(a) of the Agreement is amended and restated to
read as follows: “The terms and conditions of this Agreement shall be and remain
in effect during the period beginning on the Effective Date of this Agreement
and ending on June 22, 2020, plus such extensions, if any, as are provided
pursuant to Section 2(b) hereof (the “Employment Period”).”

 

2.Except to the extent expressly amended hereby, the Agreement shall continue
unmodified and shall remain in full force and effect.

 

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the day and year first written above.

 



  HOME BANK, N.A.                     By: /s/ John W. Bordelon       John W.
Bordelon       President and Chief Executive Officer                    
EXECUTIVE                       /s/ Jason P. Freyou       Jason P. Freyou  



 





 

 

 

 

